International Commercial Television Inc. (a US publicly traded company) Corporate Headquarters: 299 Madison Avenue N. Suite C Bainbridge Island, WA Phone: 206-780-8203 Fax: 206-780-8302 Operation Headquarters: 487 Devon Park Drive Suite 212 Wayne, Pa. 19087 Phone: 484-598-2300 Fax: 484-598-2301 International Operations: 980 1St West Suite #207 North Vancouver, B.C. V7P 3N4 Phone: 604-903-5806 Fax: 604-903-5801 March 23, 2010 Adam Phippen Division of Corporate Finance United States Securities and Exchange Commission Washington, DC 20549 Re: International Commercial Television, Inc. (the “Company”) Amendment No. 1 to Form 8-K filed March 9, 2010 File No. 0-49638 Dear Mr. Phippen: In response to your comment letter dated March 11, 2010, we believe that our financial statements as of and for the three months ended March 31, 2008, and as of and for the three and six months ended June 30, 2008, can still be relied upon because the expected adjustments to those financial statements as discussed in our Form 8-K/A filed March 9, 2010 are not deemed to be material based upon our information to date. Sincerely, /s/Kelvin Claney Chief Executive Officer
